UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6534


JACKIE WILSON,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:21-hc-02040-BO)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jackie Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jackie Wilson appeals the district court’s order dismissing his 28 U.S.C. § 2241

petition without prejudice for failure to comply with the magistrate judge’s earlier order. *

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Wilson’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we deny Wilson’s motion for appointment of counsel and affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
        Although the district court dismissed the underlying action without prejudice, the
dismissal order is a final, appealable order. See Bing v. Brivo Sys., LLC, 959 F.3d 605,
610-12 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                              2